

116 HR 6759 IH: Executive Branch Conflict of Interest Act
U.S. House of Representatives
2020-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6759IN THE HOUSE OF REPRESENTATIVESMay 8, 2020Mr. Gomez introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo strengthen and enhance certain ethics requirements for the Federal Government, and for other purposes.1.Short titleThis Act may be cited as the Executive Branch Conflict of Interest Act.2.Restrictions on private sector payment for government serviceSection 209 of title 18, United States Code, is amended—(1)in subsection (a), by striking any salary and inserting any salary (including a bonus); and(2)in subsection (b)—(A)by inserting (1) after (b); and(B)by adding at the end the following:(2)For purposes of paragraph (1), a pension, retirement, group life, health or accident insurance, profit-sharing, stock bonus, or other employee welfare or benefit plan that makes payment of any portion of compensation contingent on accepting a position in the United States Government shall not be considered bona fide..3.Requirements relating to slowing the revolving door(a)In generalThe Ethics in Government Act of 1978 (5 U.S.C. App.) is amended by adding at the end the following:VIEnhanced Requirements for Certain Employees 601.DefinitionsIn this title:(1)Covered agencyThe term covered agency—(A)means an Executive agency, as defined in section 105 of title 5, United States Code, the Postal Service and the Postal Rate Commission, but does not include the Government Accountability Office or the Government of the District of Columbia; and(B)shall include the Executive Office of the President.(2)Covered employeeThe term covered employee means an officer or employee referred to in paragraph (2) of section 207(c) of title 18, United States Code.(3)DirectorThe term Director means the Director of the Office of Government Ethics.(4)Executive branchThe term executive branch has the meaning given that term in section 109.(5)Former clientThe term former client—(A)means a person for whom a covered employee served personally as an agent, attorney, or consultant during the 2-year period ending on the date before the date on which the covered employee begins service in the Federal Government; and(B)does not include—(i)instances in which the service provided was limited to a speech or similar appearance by the covered employee; or(ii)a client of the former employer of the covered employee to whom the covered employee did not personally provide such services.(6)Former employerThe term former employer—(A)means a person for whom a covered employee served as an employee, officer, director, trustee, or general partner during the 2-year period ending on the date before the date on which the covered employee begins service in the Federal Government; and(B)does not include—(i)an entity in the Federal Government, including an executive branch agency;(ii)a State or local government;(iii)the District of Columbia;(iv)an Indian tribe, as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304); or(v)the government of a territory or possession of the United States.(7)Particular matterThe term particular matter has the meaning given that term in section 207(i) of title 18, United States Code.602.Conflict of interest and eligibility standards(a)In generalA covered employee may not use, or attempt to use, the official position of the covered employee to participate in a particular matter in which the covered employee knows a former employer or former client of the covered employee has a financial interest.(b)Waiver(1)In generalThe head of the covered agency employing a covered employee, in consultation with the Director, may grant a written waiver of the restrictions under subsection (a) prior to engaging in the action otherwise prohibited by subsection (a) if, and to the extent that, the head of the covered agency certifies in writing that—(A)the application of the restriction to the particular matter is inconsistent with the purposes of the restriction; or(B)it is in the public interest to grant the waiver.(2)PublicationThe head of the covered agency shall provide a waiver under paragraph (1) to the Director and post the waiver on the website of the agency within 30 calendar days after granting such waiver.603.Penalties and injunctions(a)Criminal penalties(1)In generalAny person who violates section 602 shall be fined under title 18, United States Code, imprisoned for not more than 1 year, or both.(2)Willful violationsAny person who willfully violates section 602 shall be fined under title 18, United States Code, imprisoned for not more than 5 years, or both.(b)Civil enforcement(1)In generalThe Attorney General may bring a civil action in an appropriate district court of the United States against any person who violates, or whom the Attorney General has reason to believe is engaging in conduct that violates, section 602.(2)Civil penalty(A)In generalIf the court finds by a preponderance of the evidence that a person violated section 602, the court shall impose a civil penalty of not more than the greater of—(i)$100,000 for each violation; or(ii)the amount of compensation the person received or was offered for the conduct constituting the violation.(B)Rule of constructionA civil penalty under this subsection may be in addition to any other criminal or civil statutory, common law, or administrative remedy available to the United States or any other person.(3)Injunctive relief(A)In generalIn a civil action brought under paragraph (1) against a person, the Attorney General may petition the court for an order prohibiting the person from engaging in conduct that violates section 602.(B)StandardThe court may issue an order under subparagraph (A) if the court finds by a preponderance of the evidence that the conduct of the person violates section 602.(C)Rule of constructionThe filing of a petition seeking injunctive relief under this paragraph shall not preclude any other remedy that is available by law to the United States or any other person..4.Prohibition of procurement officers accepting employment from government contractors(a)Expansion of prohibition on acceptance by former officials of compensation from contractorsSection 2104 of title 41, United States Code, is amended—(1)in subsection (a)—(A)in the matter preceding paragraph (1)—(i)by striking or consultant and inserting attorney, consultant, subcontractor, or lobbyist; and(ii)by striking one year and inserting 2 years; and(B)in paragraph (3), by striking personally made for the Federal agency and inserting participated personally and substantially in; and(2)by striking subsection (b) and inserting the following:(b)Prohibition on compensation from affiliates and subcontractorsA former official responsible for a Government contract referred to in paragraph (1), (2), or (3) of subsection (a) may not accept compensation for 2 years after awarding the contract from any division, affiliate, or subcontractor of the contractor..(b)Requirement for procurement officers To disclose job offers made on behalf of relativesSection 2103(a) of title 41, United States Code, is amended in the matter preceding paragraph (1) by inserting after that official the following: , or for a relative (as defined in section 3110 of title 5) of that official,.(c)Requirement on award of government contracts to former employers(1)In generalChapter 21 of division B of subtitle I of title 41, United States Code, is amended by adding at the end the following new section:2108.Prohibition on involvement by certain former contractor employees in procurementsAn employee of the Federal Government may not be personally and substantially involved with any award of a contract to, or the administration of a contract awarded to, a contractor that is a former employer of the employee during the 2-year period beginning on the date on which the employee leaves the employment of the contractor..(2)Technical and conforming amendmentThe table of sections for chapter 21 of title 41, United States Code, is amended by adding at the end the following new item:2108. Prohibition on involvement by certain former contractor employees in procurements. .(d)RegulationsThe Administrator for Federal Procurement Policy and the Director of the Office of Management and Budget shall—(1)in consultation with the Director of the Office of Personnel Management and the Counsel to the President, promulgate regulations to carry out and ensure the enforcement of chapter 21 of title 41, United States Code, as amended by this section; and(2)in consultation with designated agency ethics officials (as that term is defined in section 109(3) of the Ethics in Government Act of 1978 (5 U.S.C. App.)), monitor compliance with that chapter by individuals and agencies.5.Revolving door restrictions on employees moving into the private sector(a)In generalSubsection (c) of section 207 of title 18, United States Code, is amended—(1)in the subsection heading, by striking One-year and inserting Two-year;(2)in paragraph (1), by striking 1 year in each instance and inserting 2 years; and(3)in paragraph (2)(B), by striking 1-year and inserting 2-year.(b)ApplicationThe amendments made by subsection (a) shall apply to any individual covered by subsection (c) of section 207 of title 18, United States Code, separating from the civil service on or after the date of enactment of this Act.6.SeverabilityIf any provision of this Act or amendment made by this Act, or the application of a provision or amendment to any person or circumstance, is held to be unconstitutional, the remainder of this Act and amendments made by this Act, and the application of the provisions and amendment to any person or circumstance, shall not be affected by the holding.